

117 HR 4633 IH: To amend title 38, United States Code, to improve the repayment by the Secretary of Veterans Affairs of benefits misused by a fiduciary.
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4633IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Connolly introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the repayment by the Secretary of Veterans Affairs of benefits misused by a fiduciary.1.Improvement to repayment by Secretary of Veterans Affairs of certain misused benefitsSection 6107 of title 38, United States Code, is amended to read as follows:6107.Reissuance of benefits(a)Reissuance of misused benefits(1)In any case in which a fiduciary misuses all or part of an individual’s benefit paid to such fiduciary, the Secretary shall pay to the beneficiary or the beneficiary’s successor fiduciary an amount equal to the amount of such benefit so misused.(2)In any case in which the Secretary reissues a benefit payment (in whole or in part) under paragraph (1), the Secretary shall make a good faith effort to obtain recoupment from the fiduciary to whom the payment was originally made.(3)In any case in which the Secretary obtains recoupment from a fiduciary who has misused benefits, the Secretary shall promptly remit payment of the recouped amounts to the beneficiary or the beneficiary’s successor fiduciary, as the case may be, to the extent that such amounts have not been paid under paragraph (1).(b)Limitation on total amount paidThe total of the amounts paid to a beneficiary or the beneficiary's successor fiduciary under this section may not exceed the total benefit amount misused by the fiduciary with respect to that beneficiary.(c)Oversight of negligenceThe Secretary shall establish methods and timing with respect to determining whether an instance of misuse by a fiduciary of all or part of an individual’s benefit paid to such fiduciary is the result of negligence by the Secretary..